Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00114-CV

                                          IN RE Lorine LAGATTA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 4, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 21, 2020, relator filed a petition for writ of mandamus and an emergency

motion for stay of the trial court’s February 4, 2020 temporary orders pending final resolution of

the petition for writ of mandamus. After considering the petition and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s emergency motion for stay is denied

as moot.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-14369, styled In the Interest of E.L.S., Child, pending in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.